IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DYANA A. ST. JOHN, AN INDIVIDUAL,                       No. 84213
                 Appellant,
                 vs.
                 LAS PALMAS HOMEOWNERS                                        FILED
                 ASSOCIATION, A NEVADA
                 NONPROFIT CORPORATION,                                       MAR 2 3 2022
                 Res • ondent.                                               ELIZABETH A. BROWN
                                                                           CLERK OF SqPREME COURT
                                                                          BY      .‘f
                                                                                  '
                                                                                DEPUTY CLERK



                                       ORDER DISMISSING APPEAL

                             This appeal was docketed on February 9, 2022, without
                 payment of the requisite filing fee. See NRAP 3(e). That sarne day, this
                 court issued a notice directing appellant to pay the required filing fee or
                 demonstrate compliance with NRAP 24 within 14 days. The notice advised
                 that failure to comply would result in the dismissal of this appeal. To date,
                 appellant has not paid the filing fee or otherwise responded to this court's
                 notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.



                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BROWN

                                                            BY:


                 cc:   Hon. Eric Johnson, District Judge
                       Dyana A. St. John
                       Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas
                       Eighth District Court Clerk
 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

  0) 1947 .400
                                                                                        .2? - 09   115